The judgment of the court was pronounced by
Kins, J.
The defendants, Newcomb and Carl, are sued as the maker and endorser of a promissory note. Carl, the endorser, pleaded the prescription of five years. His defence prevailed in the court below, and the plaintiff has appealed.
The note sued on matured, and was protested, on the 5th of January, 1841. The defendant, Carl, was cited in this action on the 21st of Febuary, 1846, more than five years after the maturity of the note. Newcomb, the maker, acknowledged his liability on the note repeatedly, before the expiration of the five years, and the plaintiff contends that this recognition of the debt interrupted prescription as to tli6 endorser, the parties to the note being debtors in solido, from the date of the protest. The question now presented, was elaborately examined in the case of Jacobs v. Williams, in which it was held, and we think correctly, that prescription was not interrupted as to the endorser by the ac-, knowledgment of the maker. 12 Rob. 183, and authorities there cited.

Judgment affirmed.